          Case 1:19-cv-04204-KPF Document 3 Filed 05/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALLSTAR MARKETING GROUP, LLC,

                          Plaintiff,

                       -v.-

ACTIVATE2011STORE, BESTBUY_OUTLETS,
HAPPY-SHOPPING2011, HIGHSKY_02,
HONEYWAITER, HYDASATEK, JUSTDOIT*27,                  19 Civ. 4204 (KPF)
MHESTORE2009, OKSTORES,
OMNISTORE888, QIANLISHOP,                            UNSEALING ORDER
SANDSTORM85_9, TIME.GOES.BUY,
TOPSPORTER697, VIPSOONHUA,
WANGBIAOCLOTHES,
WISLIGHT4ULANDPOWER,
YONGFASHOP2018, YUAA2681 and
ZHUANYUNSHOP.

                          Defendants.

KATHERINE POLK FAILLA, District Judge:



     The Court orders that this Action be unsealed and Records

Management upload all documents filed to date on the Electronic Case Filing

system.

SO ORDERED.

Dated:       May 23, 2019
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
